            Case 1:19-cv-02678-RA Document 42 Filed 09/24/20 Page 1 of 1
                                                                   USDC-SDNY
                                                                   DOCUMENT
                                                                   ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                       DOC#:
SOUTHERN DISTRICT OF NEW YORK                                      DATE FILED: 9/24/2020


 MARIEM SAHRAOUI,

                              Plaintiff,

                         v.
                                                                No. 19-CV-2678 (RA)
 GONG XI FA CAI, INC., d/b/a ALTA
                                                                        ORDER
 RESTAURANT, ANTHONY BRIATICO,
 and CHRISTOPHER CHESTNUT,

                              Defendants.


RONNIE ABRAMS, United States District Judge:

         Following the July 17, 2020 status conference, the Court ordered the parties to file a joint

status letter no later than September 8, 2020. Dkt. 41. To date, the parties have not filed the status

letter. They shall do so no later than October 1, 2020. Failure to do so may result in dismissal

of this action for failure to prosecute pursuant to Rule 41(b) of the Federal Rules of Civil

Procedure.

SO ORDERED.

Dated:      September 23, 2020
            New York, New York

                                                   Ronnie Abrams
                                                   United States District Judge
